Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4 and 14, drawn to a solid form I of Compound 1 having he structural formula delineated in claim 1, wherein the Form I of compound 1 is characterized by at least three XRPD peaks at 2ɵ angles selected from 4.6◦, 10.0◦, 16.7◦, 18.0◦, 19.0◦, 20.0◦ and 22.7◦; or at least three 13C solid-state nuclear magnetic resonance peaks at chemical shifts selected from 131.5 ppm, 127.2 ppm, 28.7 ppm, and 25.7 ppm; or at least three 19F solid-state nuclear magnetic resonance peaks at chemical shifts selected from -64.3, -64.8, -65.9, -66.8, -78.9, -78.5, -79.3 and -80.0 ppm and to a pharmaceutical composition comprising the solid form of the compound according to claim 1, optionally together with one or more inert carriers and/or diluents, classified in C07D 413/04.

II.	Claims 5-7 and 15, drawn to a solid form II of Compound 1 having he structural formula delineated in claim 5, wherein the Form II has characteristic X-Ray reflections at the following d values: 4.1◦, 4.6◦, 10.0◦, 16.7◦, and 18.0◦  (2-theta); or characteristic 13C solid-state NMR chemical 19F solid-state nuclear magnetic resonance peaks at chemical shifts selected from -64.0, -65.6, -66.6, -78.2, and -79.1 ppm and to a pharmaceutical composition comprising the solid form of the compound according to claim 5, optionally together with one or more inert carriers and/or diluents, classified in C07D 413/02.

III.	Claims 8-10 and 16, drawn to a solid form III of Compound 1 having he structural formula delineated in claim 8, wherein the Form III of compound 1 is characterized by: at least there XRPD peaks at 2ɵ angles selected from  4.8◦, 9.7◦, 10.3◦, 13.9◦, and 24.6◦ ; or at least three 13C solid-state nuclear magnetic resonance peaks at chemical shifts selected from 156.6 ppm, 134.2 ppm, 46.0 ppm, 25.5 ppm and 14.3 ppm, classified in C07D 413/00.

IV.	Claim 11, drawn to a method of making Form I of compound 1 according to claim 1, comprising, (a) heating compound 1 and TBME or water to obtain a slurry; (b) cooling the slurry of step (a);  and (c) collecting the resulting solids as Form I of compound 1 classified in C07D 413/04.

V.	Claim 12, drawn to 		a method of making Form II of Compound 1 according to claim 5, comprising (a) heating a mixture of Compound 1 and 2-propanol to 70◦ to provide a solution; (b) filtering the solution; (c) cooling ◦C; (d) treating the cooled solution with water; (e) cooling the water-treated mixture to 20 ◦C and; (f) collecting the results solids as Form II of compound 1 classified in C07D 413/02.

VI.	Claim 13, drawn to a method of making Form III of compound 1 according to claim 8, comprising: (a) heating a mixture of compound 1 (Form II) and methanol to 50-55 ◦C to provide a solution; (b) concentrating the solution at 40-45 ◦C; (c) cooling the concentrated solution to 25 ◦C; and (d) collecting the resulting solids as Form III of compound 1 classified in C07D 413/00.

VII.	Claims 17-18, drawn to a method of treating and/or preventing a neurological or psychiatric disorder comprising administering a pharmaceutically effective amount of Compound 1 according to claim 1 to a patient in need thereof, classified in C07D 413/04.

VIII.	Claims 19-20, drawn to a method of treating and/or preventing a neurological or psychiatric disorder comprising administering a pharmaceutically effective amount of Compound 1 according to claim 1 to a patient in need thereof, classified in C07D 413/02.

IX.	Claims 21-22,  drawn to a method of treating and/or preventing a neurological or psychiatric disorder comprising administering a , classified in C07D 413/00.

Inventions I-IX are related as a composition and a method of making and/or using.  These inventions as claimed can be shown to be distinct if either or both of the following can be shown:  1) the method of using or making as claimed can be used with another materially different product or can make a materially different compound or 2) the compound/composition as claimed can be used in materially different method (See MPEP 806.05 (h)).  In this particular application, the compound/composition claimed by applicant can be used in a materially different method, such as the method of modulating respiratory failure.  

Inventions IV-IX are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally different.  The inventions of group IV-VI are drawn to a method of making either solid Form I, solid Form II, and solid Form III with contrasting peak patterns.  The inventions of group VII-IX, however, are primarily concerned with treating and/or preventing a neurological or psychiatric disorder comprising administering either one of the aforementioned solid forms of compound 1.   

Moreover, according to 37 C.F.R. 1.142, if two or more independent and distinct inventions are claimed in a single application (in this instance, a composition and a method of using), the Examiner in an Office action can require the applicant in the reply to that action to elect an invention to which the claims will be restricted.  
Consequently, due to the reasons listed above, these inventions are distinct and are mutually exclusive.  Moreover, a search required for Group I-III (i.e. the compound/composition) is not required for Group IV-IX (i.e. the methods of using/making) as they entail searches in different databases.  Accordingly, a search for all groups would pose an undue burden on the Office (see MPEP § 808.02).  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species (i.e. solid form I vs. solid Form II vs. solid Form III). The species are independent or distinct because they possess contrasting characteristics and peak patterns.  Additionally, the claims recite treatment of various diseases (i.e. schizophrenia vs. Alzheimer’s disease) that possess contrasting etiology and pathology. In addition, these species are not obvious variants of each other based on the current record.
claims 1-22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
For all groups listed above:
For Groups VII-IX:
-Specifically, applicant is required to elect a particular neurological or a particular psychiatric disorder to be treated in the aforementioned groups.  Alternatively, applicant may elect a particular neurological disorder or psychiatric disorder listed in claims 18, 20, or 22.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, even though this requirement is traversed. Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 

Applicant is also reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

No telephone call was made due to the complexity of the election/restriction.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/14/2021